Citation Nr: 0727187	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to June 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Philadelphia RO that granted service 
connection for PTSD, rated at 50 percent, effective in 
November 2004.  In May 2006, the veteran appeared at a 
hearing before a Decision Review Officer at the RO.  In May 
2007, a Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.  At the May 2007 
hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
symptoms of flattened affect, disturbances of motivation and 
mood, some impaired impulse control, some suicidal ideation, 
and difficulty establishing and maintaining effective work 
and social relationships; occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood have not been shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for PTSD and assigned a disability rating and effective date 
for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  Additionally, a July 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating; a 
September 2006 supplemental SOC readjudicated the matter 
after the veteran and his representative responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither 
the veteran nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's pertinent VA treatment records have been 
secured.  He has stated that he has not sought private 
treatment for PTSD and has not identified any pertinent 
evidence that remains outstanding.  The RO arranged for VA 
examinations in December 2004 and June 2006.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's PTSD is currently rated 50 percent under 
38 C.F.R. § 4.130, Code 9411 based on occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF 
score of 41 to 50 indicates the examinee has serious symptoms 
or a serious impairment in social, occupational, or school 
functioning.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's medical records reflect a nonservice-connected 
Axis I diagnosis of alcohol abuse.  However, records have not 
specifically indicated what symptoms are attributable only to 
this nonservice-connected disability.  Thus, the Board will, 
for the limited purpose of this decision, attribute all 
psychiatric signs and symptoms to his service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the appeal period the veteran has never manifested 
symptoms of PTSD that more nearly approximate the criteria 
for a higher 70 percent rating; hence, "staged" ratings are 
not warranted.  In this regard, December 2004 and June 2006 
VA examination reports, January 2004 to September 2006 VA 
treatment records, and May 2006 and May 2007 letters from the 
veteran's treating VA psychologist indicate that his 
psychiatric disorder is characterized by a flattened affect, 
disturbances of motivation and mood, some impaired impulse 
control, some suicidal ideations, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Specifically, a May 2007 letter from the 
veteran's treating psychologist reports that moderate levels 
of depression and anxiety have coexisted with sleep problems, 
trauma related flashbacks, intrusive memories and nightmares, 
survivor guilt, anger and irritability, social isolation and 
withdrawal, avoidance, and over-involvement in work and other 
activity.  The evidence does not show occupational impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The record does not 
contain any evidence of obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting ability to function independently, appropriately, 
and effectively, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  

The veteran has not reported and the evidence does not show 
any obsessional rituals that interfere with routine 
activities.  On June 2006 VA examination, he noted that he 
was hypervigilant and would check his closets often to make 
sure no one was inside, but the record does not show that 
this hypervigilance has interfered with any routine 
activities.

Regarding the veteran's speech, on June 2006 VA examination, 
his speech was noted to be clear and coherent and he did not 
have any thought or communication problems.  On December 2004 
VA examination, the veteran was responsive to questions.  May 
through August 2005 VA psychiatry notes show the veteran's 
speech was of normal rate, volume, and prosody; his speech 
was not pressured; and his thoughts were linear with no 
flight of ideas.  

The evidence does not show any spatial disorientation 
throughout the appeal period.  On December 2004 and June 2006 
VA examination, it was noted the veteran was oriented to 
person, place, and time.  May through August 2005 VA 
psychiatry records show the veteran was oriented to person 
and place.  While these records do not specifically state the 
veteran was oriented to time, they do not provide any 
evidence showing he was not oriented to time.  

The evidence also does not show that the veteran has 
neglected his personal appearance or hygiene during the 
appeal period.  On June 2006 VA examination, it was noted 
that the veteran was capable of maintaining his activities of 
daily living and that he maintained his grooming habits.  He 
appeared for December 2004 and June 2006 VA examinations 
casually and appropriately dressed.  It is also notable that 
the veteran has reported throughout the appeal period that he 
regularly exercises and that he enjoys physical activities 
that test his endurance.  

On December 2004 VA examination, the veteran acknowledged 
having suicidal ideations, but he had never attempted 
suicide.  All other VA treatment records and examination 
reports during the appeal period reveal the veteran denied 
suicidal ideations.  

The evidence shows the veteran has been depressed and 
irritable throughout the appeal period; however, it does not 
show that this depression has affected his ability to 
function independently, appropriately, and effectively; there 
is also no evidence the veteran experiences near-continuous 
panic.  Mental status evaluations throughout the appeal 
period have shown an irritable mood and a congruent, blunted, 
euthymic, and nonlabile affect.  He would sometimes become 
tearful when describing his Vietnam stressors during weekly 
treatment sessions.  On June 2006 VA mental status evaluation 
his mood was "somewhat calm, flattened and depressed."  
However, he has reported that he has been functioning well in 
his work as a truck driver and that he keeps himself busy so 
he does not have to sit around and think about things that 
happened during Vietnam.  A May 2007 letter from the 
veteran's treating VA psychologist shows that during 
treatment he has exhibited and reported moderate levels of 
depression and anxiety.  While the evidence shows the veteran 
suffers from periods of depression and irritability, it does 
not show that these symptoms affect his ability to function 
independently, appropriately, and effectively, as evidenced 
by the fact that he is still able to perform his job and 
remains active.  His symptoms of depression and irritability 
are more characteristic of those contemplated by the criteria 
for the currently assigned 50 percent rating, in that they 
show a flattened affect and disturbances of motivation and 
mood. 

Regarding the veteran's ability to adapt to stressful 
circumstances, during May 2005 and January 2006 VA 
psychological treatment, the veteran reported that his job 
had been threatened by economic changes and changes within 
his company; he stated that the unexpected nature of these 
changes were causing him stress, but that he was coping with 
this stress by adapting to changes and recognizing that he 
did not have control over many aspects of them.  He 
verbalized his efforts to relax and balance out his life 
through physical recreation and adventure style vacations, to 
include scuba diving and working on home improvement 
projects.  July 2005 VA treatment notes show the veteran 
managed his PTSD symptoms better when he was engaged in 
structured activity.  A May 2006 letter from his treating VA 
psychologist states the veteran manages his PTSD symptoms 
through avoidance, isolation, and over-involvement with work 
and other activity; he had been making conscious efforts to 
talk about his problems with his wife and other veterans.  
Notably, the veteran also attends weekly treatment sessions 
with a VA psychologist to cope with his PTSD symptoms and to 
improve his interpersonal functioning.  While he has 
explained how these stressful circumstances affect him, he 
has demonstrated an ability to adapt to these situations by 
realizing that he has no control over some things, engaging 
in structured activity, and seeking out ways to relax; hence, 
the record does not show that he has difficulty adapting to 
stressful circumstances.

The veteran has reported some impaired impulse control with 
unprovoked irritability and violence.  On December 2004 VA 
examination, he noted having a marked irritability towards 
his family; at the May 2006 DRO hearing, he testified that he 
snapped at his wife often, but would not get physically 
violent with her.  On June 2006 VA examination, he reported 
being moody and angry and that he would frequently get into 
arguments that would sometimes result in violence.  He said 
he angered easily, but tried to control his anger.  Weekly VA 
psychological treatment records consistently show that the 
veteran acted appropriately during treatment sessions.  
During August 2005 VA psychiatric treatment no impulsive 
behavior was noted.

The veteran has difficulty establishing and maintaining 
effective work and social relationships, but he is not unable 
to maintain and establish these relationships.  On December 
2004 VA examination, he stated that he does not have any kind 
of relationship with his sister; on June 2006 VA examination, 
he reported that he avoids his bosses and supervisors at work 
and that his grandchildren have called him cold and 
unfeeling.  He has also said that he tends to socially 
isolate himself, avoid crowds, and withdraw from others.  A 
May 2007 letter from his treating VA psychologist says the 
veteran felt alone in the world and had difficulties finding 
common ground with others, with the exceptions of his wife 
and yearly veteran reunions.  The veteran has reported having 
a good relationship with his wife and with her family.  
During June 2005 VA treatment, he indicated that these 
relationships give him a context of belonging.  Treatment 
throughout the appeal period has shown that the veteran 
maintains contact with his friends from Vietnam.  He attends 
yearly reunions with them and has stated that these reunions 
have healing aspects for him, because he can give support to 
and receive support from other veterans who had similar 
experiences in Vietnam.  In August 2006, he reported that he 
had been trying to reach out to some other veterans who had 
not been attending yearly reunions.  While these symptoms 
reflect some difficulty establishing and maintaining 
effective relationships, the fact that he maintains close 
relationships with his wife and her extended family and 
attends yearly reunions and maintains contact with other 
veterans shows that he does not have an inability to 
establish and maintain effective relationships.

The Board acknowledges GAF scores of 49 assigned on VA 
examinations in December 2004 and June 2006.  Such scores 
signify that the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
However, the evidence of record shows that while the veteran 
has difficulty establishing and maintaining relationships, he 
has several rewarding and effective relationships with his 
wife, her family, and his friends from Vietnam.  The evidence 
also reveals some impaired impulse control, but the 
manifestations of this symptom have not caused him 
substantial impairment in most areas of his life; he has 
noted that he is usually able to control his anger.  The 
evidence shows that he does not have any occupational 
impairment, as he has maintained his job as a truck driver, 
has indicated that he is a workaholic, and keeps himself 
busy.  In view of the foregoing, and the clinical findings 
noted on VA examinations and during VA treatment sessions, 
the Board finds that the reported GAF scores of 49 are not 
dispositive and do not serve as a basis for an increased 
evaluation here when considered with the other evidence of 
record. 

Hence, the veteran's overall disability picture and his 
impairment of function, to include some suicidal ideations 
(although none have been reported since December 2004), some 
impaired impulse control, flattened affect, moderate levels 
of depression and anxiety, sleep disturbance, difficulty 
maintaining and establishing effective relationships, 
intrusive memories, and avoidance of things associated with 
Vietnam, most nearly approximate the criteria for the 
veteran's current 50 percent rating.  The manifestations of 
these symptoms have not caused him the substantial impairment 
in work, family relations, judgment, thinking, or mood that 
would warrant a higher 70 percent rating at any time during 
the appeal period.  The preponderance of the evidence is 
against a higher (70 percent) rating, and the benefit of the 
doubt rule does not apply.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  As 
explained above, there is no objective evidence in the record 
of 'marked' interference with employment or frequent 
hospitalizations due to PTSD, or other factors of like 
gravity which would suggest that referral for extraschedular 
consideration is indicated.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


